      Case 1:13-cv-01250-LAP Document 18 Filed 09/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Robert Morrison
        - v –                                13 CIV 1250 (LAP)
United States of America,                           ORDER



LORETTA A. PRESKA, Senior United States District Judge:




     Counsel shall confer and inform Judge Preska by letter no

later than October 9, 2020 of the status of the action/remaining

claims/defendants. Failure to do so may result in the dismissal

of the case, without prejudice for failure to prosecute.



SO ORDERED.




                            ________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge


Dated: September 29, 2020
       New York, New York
